Title: From John Adams to David Sewall, 14 December 1821
From: Adams, John
To: Sewall, David


				
					Sir
					York 14th. Decemr. 1821
				
				yours of the Novemr. 26th. ulto. came duly to hand, and gratified me, (as all your Communications do), and if my scribbles afford you agreable amusement, it is a Satisfaction that, I am happy to contribute thereunto—I never saw any copy of the Epitaff on the greasy Tables of HC but from the impression it made on my mind at the Time, from reading it, on the Hall Door, as it now lays in my recollection, was Substantially as follows yesterday were gathered to the state of Oblivion, after being purified by fire, the Greasy Tables of Harvard College  (87). Their untimely and it is expected will be a Memento to those who have the care and oversight of their Successors, to take effectual measures; to prevent their wallowing in filth and Greasiness; least they should come to the like untimely end.—Reading in a late Gazette an agreable mention—of things and Persons and places under the name of Ruminessince, I thought I would attempt Something of the kind, by reducing to writing the most Interesting Occurrences in a Journey with Father Flynt in 1754 to Portsmouth, & back to Cambridge Which, as you are the only Person in my recollection, who can appreciate the genuineness of the Relation, I now inclose for an innocent amusementyour Friend & Sert.
				
					David Sewall
				
				
					I was not a member of the Club you mention—or of any other Club, except of that called the Snug Club, of which you were the only Person, ever admitted, after its Original formation
				A Schollar & no Gent}The description of College Tutor, by a Waggish SatiristA Gentleman & no SchollarA Gentleman, & a SchollarNeither a Schollar, or a Gent.
			